Citation Nr: 1439009	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  00-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) during the period prior to May 2002.

Entitlement to a rating in excess of 50 percent for PTSD with polysubstance abuse during the period from May 2002 to August 4, 2003.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that increased the rating for service-connected PTSD from 30 to 50 percent effective November 1, 1998.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in March 2001.  A transcript of that hearing is of record.

During the pendency of the claim, the rating was increased to 100 percent from October 6, 1998, through October 1998 and from August 14, 2001, through September 2001, based on hospitalizations in excess of 21 days.  In addition, the schedular rating for the disability was increased to 100 percent, effective August 5, 2003, based on total occupational and social impairment.  

When the case was most recently before the Board in March 2011, it was remanded for further action by the originating agency.  

The record in this case consists of the physical claims files as well as electronic records within Virtual VA.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  



REMAND

While the case was in remand status, the RO issued a February 2014 rating decision granting service connection for polysubstance abuse as secondary to the service-connected PTSD from May 2002.  In that decision, the RO rated the polysubstance abuse with the PTSD and continued the assigned rating of 50 percent for the combined disability.  The Board has characterized the issues on appeal accordingly.

Although the RO complied with the Board's remand directive to adjudicate the claim to reopen a claim for service connection for substance abuse, it did not issue a Supplemental Statement of the Case addressing the issue on appeal.  This must be done before the Board adjudicates the issues on appeal.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake any development it determines to be warranted.

2.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the veteran and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



